The agreement evidently relates only to the costs accrued up to the time of the judgment for dower, which, though called a final judgment in the statute, requires to be followed by subsequent proceedings involving costs, upon the report of which, another judgment must be rendered, before the demandant can have her execution for damages for detention of dower, if any be awarded, and for possession of the premises admeasured to her by the commissioners. The waiver of the pleas interposed to delay the demandant's recovery of this first judgment, seems to have been the consideration of her consent to exact no costs of the tenants; and looking to this, as well as to the terms of the agreement minuted upon the docket, we think that the agreement is satisfied by our allowing the demandant to recover no costs accrued prior to her judgment for dower. As no provision is specially made by law for costs in actions of dower, the demandant must have all costs accruing subsequent to the first judgment, under our general statute rule in civil cases, that "the party prevailing shall recover his costs." *Page 372